Dear Mr. Najder:
The Lakeshore Crime Prevention District questions whether or not La.R.S. 42:261 and 262, the statutes that address the hiring of special counsel by the state and political subdivisions of the state, apply to it.  In short, we believe these statutes apply to the District.
The District was created pursuant to Act 200 of the 2004 Regular Session of the Louisiana Legislature.  It is defined as a political subdivision of the state as that term is defined in the Louisiana Constitution.  The constitution defines a political subdivision as a parish, municipality, and any other unit of local government, including a school board and a special district that is authorized by law to perform governmental functions.1
La.R.S. 42:261 mandates that the district attorneys for the various judicial districts act as general or special counsel to their respective parish governing authorities, parish school boards, city school boards and of every state board and commission domiciled in their districts.
A state board or commission may retain special counsel to represent it in any special matter solely on the written approval of the Governor and the Attorney General.  It may only pay such compensation as the Governor and the Attorney General designate in the approval.2 A parish governing authority, parish school board, city school board, or other local or state board may only retain special counsel to represent it in any special matter when a real necessity exists and it is approved by the Attorney General.  Compensation for these services must likewise be approved by the Attorney General.  Such a request for special counsel must be made in the form of a written resolution.3
The Lakeshore Crime Prevention District is a political subdivision of the state.  A political subdivision as that term is defined in the constitution includes a parish, municipality and any other unit of local government.  It is our opinion that the District is a unit of local government and therefore is subject to the statutory provisions regarding the employment of special counsel. If the District desires to retain special counsel, it may do so upon a written resolution that must be approved by the Attorney General.  Our office is certainly available to you for legal assistance.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
BY:  ________________________________
                              TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Article 6, Section 44 of the Louisiana Constitution.
2 La.R.S. 42:262
3 La.R.S. 42:263